           Case 7:20-cv-02552-PMH Document 62 Filed 09/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAWN J. PATTERSON,

                                 Plaintiff,                      ORDER

                         -against-                               20-CV-02552 (PMH)

SHAWN PATTERSON, et al.

                                 Defendants.
PHILIP M. HALPERN, United States District Judge:

       On July 23, 2021, Defendants moved for summary judgment. (Doc. 58). Pursuant to the
Court’s June 22, 2021 Order, Plaintiff’s opposition to Defendants’ motion was due by August
20, 2021. (Doc. 56). To date, Plaintiff has not filed opposition to the motion or sought any
extension of time to do so.

       The Court sua sponte extends Plaintiff’s time to oppose the motion to dismiss to October
15, 2021. Defendants’ reply, if any, is due October 29, 2021.

        If Plaintiff fails to file opposition by October 15, 2021, the motion will be deemed
fully submitted and unopposed. No further extensions of time will be granted.

          The Clerk is instructed to mail a copy of this Order to plaintiff at the address on the
docket.


Dated: White Plains, New York
       September 3, 2021
                                               SO ORDERED:

                                               ____________________________
                                               Philip M. Halpern
                                               United States District Judge
